DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2112368 to Usui et al. (Usui hereinafter) in view of JP 2019-138021 to Ishihara (Ishihara).
Regarding claims 1, 10 and 15, Usui teaches a method of manufacturing an assembly and parts set each including a housing (1), or first assembly portion, and a cover (140), or second assembly portion), the cover (14) having an inner circumferential wall which is press-fit and welded to an outer wall of the housing (paragraphs 114 and 115).  Usui does not teach distinct inner diameters or a circumferential gap.  Ishihara teaches another manufacturing method generally, and particularly teaches that between two welded members (1, 4) are provided with a gap (e.g. S2, see also Fig. 5 to the right of 2A1) at the welding joint in order to allow degassing and suppress the formation of defects (paragraph 28).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a gap as taught by Ishihara at the welding joint of the cover (140), in order to suppress the formation of defects.  Thus provided, due to the circular shape of the cover, provision of the gap would necessarily involve the provision of a small diameter portion at the upper side and a large diameter portion at a lower end with 
Regarding claim 2, Ishihara teaches a stopper surface (2) on one of the welded elements, and an end surface (2A) on the other, corresponding to the housing and cover of Usui in the combination.  Usui teaches that, with the modified structure, the inner diameter circumferential wall would slide on the outer surface of the housing (e.g. at 111) with a sliding distance equal to an axial length of a contact portion of the smaller diameter inner circumferential wall.
Regarding claim 3, Ishihara teaches that one welded element (4) is tapered on the outer wall (to the right of 2A1 in Fig. 5) such that a sliding distance is equal to a contact portion length (G).  This would equate to the outer surface of 111 in the pump of Usui.
Regarding claims 5-6 and 11-12, Usui teaches inserting a portion (111) of the housing into the opening end of the cover (14).  The reverse situation, inserting the cover into the housing is simply the reversal of male versus female connection points, and constitutes nothing more than a design choice having no substantial effect on patentability.  Alternatively or additionally, the examiner notes that an alternative interpretation of Usui points to the cover (14) representing a body and the intake fitting (101) representing a cover, with a reversal of the insertion versus receiving roles between the claimed elements.  
Regarding claim 7, Usui teaches that the cover (14) and the housing (1) are joined together by the press-fitting and welding steps.
Regarding claims 8 and 14, Usui teaches a plunger (2a) and cylinder (6 disposed separately from the housing (1) and at least partially defining a pressurizing chamber (11).
Regarding claims 9 and 15, Usui teaches a damper (9) housed in the cover (14).
Regarding claim 13, Usui teaches a fuel pump (see e.g. Fig. 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui in view of Ishihara as applied to claim 1 above, and further in view of US Patent 9,624,916 to Saito (Saito).
Regarding claim 4, the previously applied references teach the limitations of claim 1 from which claim 4 depends, and further teach welding an entire circumference of the cover from a radially outer position.  The previously applied references do not teach laser welding.  Saito teaches that it is known to weld a damper cover (14) to a housing (1) with laser welding (col. 6, ln. 59-66).  The examiner notes that those of ordinary skill in the art are aware of various advantages of laser welding, especially including the speed of the process.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize laser welding in the method and apparatus of Usui in order to take advantage of the conventionally known advantages of laser welding, such as speed, as taught by Saito.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        25 March 2022